department of the treasury internal_revenue_service washington d c ar aug cor exempt and division uics legend decedent spouse daughter son employee_trust t ira x account y company m amount amount date date date date date page date date month month court county state dear this is in response to the dated authorized representative on your behalf requests several letter rulings under sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request letter as supplemented by correspondence and in which your decedent whose date of birth was date died on date having attained age decedent was survived by his wife spouse a daughter daughter and a son son at his death decedent maintained an individual_retirement_account ira x with on date court of county of state issued letters testamentary to spouse with respect to the estate of decedent on date the same court issued letters of trusteeship to spouse and daughter with respect to trust t created under article i of decedent’s last will and testament company m on date decedent signed his last will and testament article ii of decedent’s last will and testament created trust t by means of an undated beneficiary designation which your authorized representative asserts was in effect as of the death of decedent decedent named trust t as the beneficiary of his ira x trust t created under the provisions of article ii of decedent’s last will and testament a my trustees shall pay or apply all of the net_income from said trust to spouse during her lifetime at convenient intervals but not less often than quarter-annually provides in relevant part that page b my trustees shall pay or apply such sum or sums out of the trust principal to spouse or for her benefit as my trustees shall determine to be required for spouse’s health education support and maintenance according to the standard of living to which she is accustomed at the time of my death or because of any illness operation infirmity or other medical_expenses she may incur ’ notwithstanding anything to the contrary the trustee shall also pay to spouse portions or all of the trust property as spouse requests from time to time in writing without limitation during month spouse signed a distribution form with respect to decedent’s ira x on which she indicated that she wished to receive a one-time only distribution of the full amount standing in ira x during the following month month the full amount standing in ira x amount was transferred to account y a non-ira account approximately five months later on or about date when the federal estate_tax_return relating to decedent’s estate was completed spouse’s accountants noticed that amount had been transferred from ira x to account y subsequent requests to company m to re- transfer amount to an ira were denied this request for letter_ruling soon followed - it has been represented that spouse was receiving amount monthly from ira x prior to the transfer to account y additionally spouse continued to receive amount monthly from account y after the above-referenced transfer it has been represented that on or about date which was prior to month your authorized representative sent a letter to employee an employee of company m in which your authorized representative advised employee that all of the assets held by decedent at his death on an individual basis should be placed in the trust trust t as a result of this letter company m sent the above-referenced ira x distribution form to spouse which resulted in amount being transferred to account y it has been represented that an amount not less than amount has remained in account y from month until the date of this ruling_request it has also been represented by your authorized representative that the date letter was not intended to effectuate a total_distribution of amount from ira x and that spouse was not cognizant that the date letter and the month ira x withdrawal would result in amount being distributed from an ira ira x into a non-jra giving rise to unintended calendar_year federal tax consequences based on the facts and representations you request the following rulings that ira x does not constitute an inherited ira within the meaning of code sec_408 page that spouse was eligible to either roll over or transfer by means of a trustee-to- trustee transfer amount distributed from ira x into either an ira set up and maintained in her name or another ira set up and maintained in the name of the decedent and that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution from ira x of amount because the failure to waive such requirement would be against equity or good conscience with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any rollovers amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 amount to the extent such amount is required to be distributed under subsection a or b _ sec_408 of the code provides that paragraph d shall not apply to any sec_408 of the code provides a similar 60-day rollover period for partial sec_408 of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras page sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner’s spouse as a result of the death of the ira owner thus in short under circumstances that conform with the requirements of code sec_408 a surviving_spouse who acquires a decedent’s ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an jra set up and maintained in the name of the surviving_spouse sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with specific respect to your first two ruling requests on date final income_tax regulations publications were published in the federal_register with respect to code sec_401 and sec_408 see also ilr b date sec_1_408-8 of the regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who in this case the ira x account balance remaining at decedent a's death was payable to actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate_trust t created under the terms of decedent’s last will and testament in relevant part the provisions of trust t provide that certain amounts shall be payable to spouse and that spouse has the right to withdraw any and all trust t amounts in writing without limitation nese with respect to the first and second ruling requests generally if either a decedent's plan or ira proceeds pass through a third party eg an estate_or_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case decedent’s interest in ira x passed to his trust t of which spouse was the primary beneficiary with the right to withdraw any and all amounts from trust t without restriction as such pursuant to the terms of trust t spouse could have demanded in writing that the full ira x balance be paid to her and the trustee s of said trust t would have been obligated to comply with said demand under this set of circumstances no third party could have prevented spouse from rolling over or transferring by means of a trustee-to-trustee transfer the full amount standing in ira x into either an ira set up and maintained in spouse’s name or another ira set up and maintained in the name of decedent under this set of circumstances we will not apply the general_rule set forth above therefore we conclude as follows with respect to your first two ruling requests that ira x does not constitute an inherited ira within the meaning of code sec_408 and that spouse was eligible to either roll over or transfer by means of a trustee-to- trustee transfer ira x into either an ira set up and maintained in her name or another ira set up and maintained in the name of the decedent with respect to your third ruling_request as noted above amount was not rolled into or transferred as a trustee-to-trustee transfer into another ira within days of the date it was distributed from ira x however the facts adduced in this case indicate that the distribution of amount from ira x was the result of a letter from your authorized representative to employee which letter was as represented misunderstood by company m furthermore it has been asserted that the form which spouse signed was sent to spouse as a result of the date letter did not reflect spouse’s intent and was signed by spouse who was relying upon the expertise of her authorized representative on the assumption distributions in amounts approximating amounts distributed prior to month would continue in short the failure to accomplish a valid contribution of amount into another ira was a result of company m’s misunderstanding spouse’s authorized representative’s date instructions and spouse’s being unaware of the misunderstanding service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x thus you are granted a period of days from the issuance of this ruling letter to accomplish the rollover of amount into either an ira set up and maintained in the name of spouse or an ira set up and maintained in the name of decedent provided all therefore based on the above facts pursuant to sec_408 of the code the page other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into said ira will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact - all correspondence to se t ep ra t3 at either phone or esquire id please address fax sincerely yours vf rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
